Vistas las mociones radicadas separadamente por la Plata Sugar Company y Asociados del Pepino, por las que solicitan la elimina-ción de ciertas alegaciones de la querella presentada por El Pueblo; de Puerto Rico en este caso, y examinados los alegatos sometidos en apoyo de dichas mociones, se resuelve declarar sin lugar ambas mo-ciones y conceder como por la presente se concede a ambas partes querelladas un término de quince días para presentar las excepcio-nes que creyeren convenientes o para contestar la querella, debiendo contarse dicho término desde la fecha en que dichas partes deman-dadas o sus abogados fueren notificados de esta resolución.